JUDGMENT

This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C. Cir. R. 34(j). For the reasons stated in the district court’s Memorandum Opinion and Judgment of March 30, 2007, and in its oral ruling of March 22, 2007, it is
ORDERED and ADJUDGED that the judgment of the district court be affirmed.
Pursuant to D.C. Circuit Rule 36(b), this decision will not be published. The Clerk *21is directed to withhold the issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. R. 41(a)(1).